Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 09, 2021

The Court of Appeals hereby passes the following order:

A21A1087. CHADRICK CLARK LEWIS v. THE STATE.

      A jury found Chadrick Lewis guilty of rape and several related charges, and we
affirmed the denial of his motion for a new trial on appeal. See Lewis v. State,
No. A17A0494 (Feb. 9, 2017). In January 2021, Lewis filed a motion for an out-of-
time appeal, which the trial court denied. Lewis then filed this direct appeal. We lack
jurisdiction.
       “An out-of-time appeal is a judicial creation that serves as the remedy for a
frustrated right of appeal.” Kilgore v. State, 325 Ga. App. 874, 875 (1) (756 SE2d 9)
(2014) (punctuation omitted). Because Lewis already has had a direct appeal, he is
not entitled to an out-of-time appeal or to appeal the denial of his motion for an out-
of-time appeal. See Richards v. State, 275 Ga. 190, 191 (563 SE2d 856) (2002)
(“[T]here is no right to directly appeal the denial of a motion for out-of-time appeal
filed by a criminal defendant whose conviction has been affirmed on direct appeal.”);
Jackson v. State, 273 Ga. 320, 320 (540 SE2d 612) (2001) (a defendant “is not
entitled to another bite at the apple by way of a second appeal”). Accordingly, this
appeal is hereby DISMISSED. See Richards, 275 Ga. at 191-192.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         03/09/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                             , Clerk.